        Case 1:20-cv-00829-AWI-JLT Document 12 Filed 10/26/20 Page 1 of 2


1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   BARBARA BERNAL,                       )               Case No.: 1:20-cv-0829 - AWI JLT
                                           )
12             Plaintiff,                  )               ORDER WITHDRAWING THE FINDINGS AND
                                           )               RECOMMENDATIONS DATED
13        v.                               )               SEPTEMBER 1, 2020 AND GRANTING
14   UNITED STATES POSTAL SERVICE, et al., )               PLAINTIFF LEAVE TO AMEND THE SECOND
                                           )               AMENDED COMPLAINT
15             Defendants.                 )
                                           )
16                                         )

17          Barbara Bernal is an employee of the United States Postal Service and asserts she has suffered

18   retaliation in violation of Title VII and intentional infliction of emotional distress in the course of her

19   employment. Previously, the Court recommended the Second Amended Complaint be dismissed

20   without leave to amend. (Doc. 8) Plaintiff filed objections to the recommendation on September 17,

21   2020, in which she identified additional facts for the first time and provided documentation to support

22   her claims. (Doc. 10) For example, Plaintiff alleged that her supervisor learned Plaintiff participated

23   in a grievance filed against the supervisor in a meeting held on the same date as the grievance was

24   filed. (Id.) Because the additional facts and documents support Plaintiff’s claim for retaliation and

25   were not previously identified, the Court will grant Plaintiff leave to amend her complaint.

26          Plaintiff is reminded that a complaint supersedes the original complaint. Forsyth v. Humana,

27   Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). In

28   addition, the amended complaint must be “complete in itself without reference to the prior or

                                                          1
        Case 1:20-cv-00829-AWI-JLT Document 12 Filed 10/26/20 Page 2 of 2


1    superseded pleading.” Local Rule 220. Once Plaintiff files Third Amended Complaint, the prior

2    pleadings no longer serve any function in the case. Finally, Plaintiff is warned that “[a]ll causes of

3    action alleged in an original complaint which are not alleged in an amended complaint are waived.”

4    King, 814 F.2d at 567. Accordingly, the Court ORDERS:

5           1.      The Findings and Recommendations dated September 1, 2020 (Doc. 8) are

6                   WITHDRAWN;

7           2.      Plaintiff is granted leave to file an amended complaint, incorporating the newly alleged

8                   facts and information from the supportive documents; and

9           3.      Plaintiff SHALL file a Third Amended Complaint no later than November 20, 2020.

10

11   IT IS SO ORDERED.

12      Dated:     October 24, 2020                            /s/ Jennifer L. Thurston
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                         2
